“o: THE HON P KEVIN CA, TEL PAY.29561296-PK OTE ea ET rs lod 07/2479? Baye Fone Anderson Kill Anderson Kill
Case 1:19-cv-01296-PKC Document 42 Filed 07/23/19 Page 1 of 1

_ANDERSON KILL P.C.

Attorneys and Counselors atLaw

1251 AVENUE OF THE AMERICAS @ NEW YORK, NY 10020
TELEPHONE: 212-278-1000: FAX: 212-278-1733
www.andarsonkii.cam

 

Jeremy E. Deuisch
Jdeutsch@andersonkil.com
212-278-1172

Via ECF and Faesinilie (212-805-7949) July 22, 2019

 

The Honorable P. Kevin Castel 2
United States District Judge |
Southern District of New York |
500 Pearl Street, Courtroom 11D
New York, NY 10007

Re: = In the Matter of the Arbitration between Jolen, inc.,
Petitioner and Kundan Rice Mills, Lid. and Kundan Care
Products, Lid, Case No, 1:19-cv-01296-PKC

Dear Judge Castel:

Cw e represent Petitioner Jolen, Inc. (“Jolen’”’) in the above-referenced action and write to
respectfully request leave of Court to withdraw Peter A. Halprin, Esq., from this matter as
counsel, +As of August 1, 2019, Mr. Halprin will no longer be affiliated with Anderson Kill P.C.

L, along with Christopher Cangtano, Esq., remain as counsel to Jolen.

Accordingly, I respectfully request to withdraw Mr. Halprin as counsel in this action and
that the official court docket and CM/ECF distribution be amended to reflect this change
removing phalprivi@andersonkill com from electronic notification in this matter,

 

We thank the Court for its attention to this matter.

Respectfully submitted,

Application,Granted. _—~" Isf Jeremy E, Deutsch

  

So Ordered:

 

“Ahon. P. Kevid Castel, U.S.D.J.

Dpo"4

New York, NY # Los Angeles, CA @ Starnford, CT Washington, DC @-Newark, NJ Philadelphia, PA

 
